Citation Nr: 1816082	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  12-33 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for an upper back disorder (cervical spine and or thoracic spine), to include as secondary to the service-connected lumbar strain.

2.  Entitlement to an increased rating for service-connected lumbosacral strain, currently rated as 20 percent disabling.

3.  Entitlement to a rating for migraine headaches in excess of 10 percent prior to June 28, 2016, and in excess of 30 percent on and after June 28, 2016.

4.  Entitlement to an initial rating in excess of 10 percent for service-connected residuals of a traumatic brain injury (TBI).

5.  Entitlement to a rating for left lower extremity radiculopathy in excess of 10 percent prior to November 17, 2015, and in excess of 20 percent on and after November 17, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to July 1996.

This case comes to the Board of Veterans' Appeals (Board) on appeal from December 2009, March 2011, and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  This case was most previously before the Board in November 2016.

The Veteran appeared before the undersigned Veterans Law Judge in July 2016 and delivered sworn testimony via video conference hearing in San Diego, California.

Regarding the claim for a right lower extremity, the Veteran attempted to file a notice of disagreement (NOD) to a November 2016 rating decision granting service connection for that disability.  In a subsequent letter, the RO notified the Veteran that he was required to file a formal NOD within one year.  The Veteran did not do so; accordingly, that issue is not on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the claims for increased evaluations for the service-connected lumbar strain and left lower extremity radiculopathy, remand is required for a current examination.  When a claimant asserts, or the evidence indicates, that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Although a March 2017 VA examination was conducted, it found full strength of the left lower extremity.  An August 2017 private medical record, however, noted left foot weakness and foot drop.  This indicates a potential worsening of both disabilities and a current examination is necessary.  

As for the issues of entitlement to increased ratings for migraine headaches and for residuals of a TBI, remand is required for consideration of additional evidence associated with the claims file after the most recent RO adjudication pertaining to those issues.  Significant evidence pertaining to the TBI and headaches issues, including February 2018 VA ENT examinations that had findings related to those claims, has been associated with the claims file since the July 2017 SSOC.  Thus, current examinations that consider all evidence of record must be conducted.  

Regarding the claims for service connection, remand is required to obtain an adequate examination.  Generally, a medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  A May 2017 VA opinion was obtained.  Although the examiner provided opinions regarding direct and secondary service connection for the cervical spine, the examiner expressly noted that no opinions were provided for the upper back disorder (thoracic spine).  As the claim on appeal includes the thoracic and/or cervical spine, an addendum opinion must be obtained.  
Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment on and after December 26, 2017.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant non-VA medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, obtain an opinion regarding the etiology of his upper back disorder.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is necessary, one must be conducted.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that an upper back/thoracic spine disorder had onset in, or is otherwise related to, active military service.  

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected lumbar spine strain and left lower extremity radiculopathy.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The appropriate Disability Benefits Questionnaires (DBQs) must be utilized.

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected TBI.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The appropriate DBQ must be utilized.

6.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected headaches.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The appropriate DBQ must be utilized.

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


